,




        (




                       OFFICE   OF   THE   A-ITORNEY   GENERAL   OF   TEXAS
                                                AUSTIN




       Hon. A. J. Luokett
       County Attorney
       coma1 County
       New Hreunfels,       Texas
       Dear     Sir:




       the department'sopinion on the f
                       .?I8there a closed a
                0r oatfieh,in Cornalcount
                is the closed masonp
                 'we.hve c                 .-                request and.'Artl-
       ale 952,qlld952x+,
       aU .~endnWkf4 '.tbers
,$&&;~;,"
   >. ~'.
       Ii&i'3t.q +wmk'-
       169, p. 2TQ;~qnd
       by the pla$n pro*
       rhioh aeatione rka




                provided that~the posaeesion of 'anytmkle, the
                ime & nhioh is prohlhdted~bythe provisions of
                'thisdot, within two handred (200) yards of tiny
                 fresh waters in the Counties named hereln,~e&il~
                betpry facie evidence of tha v,lolationof this
                    0
 Hon. A. J. Luokett, p. 2


            Wee. 2. It shall be unlawful in the Coun-
       ties of San Saba, Gillespie,Blanco, Kendall, Kerr,
       Comal, Llano, Mason, Kimble or Pal Verde to sell,
       offer for sale or have In possession for the purw
       pose of sale any black bass, crappie, catfish, or
       sunfish, commonly called perch.,
            "Sec. 3, No person, firm or corporationsor
       their agents shall take, catch or have in their pos-
       session any black bass, perch or orappie taken from
       any fresh waters in said Counties from the 1st day
       of March to the 1st day o.fMay of any year or to
       have in possession at any time any black bass of
       less length than eleven (11) inohes, any.oatfish
       of less length than nine (9) Inches or any orapple
       (common1 called white perch) of less length than
       seven (Tv inches."
          Seo. 4 prescribesa penalty for violation of any of
 thoprovisions oi said article.
           The above quoted seotlonsmake it unlawful to have
.~$nposaessionat any t&ke?any catfish of,less,length than
 nixi&(9) inches* taken from any of the fresh waters of.Comei
 countY*

           We have found no statute making it Ulawfnl tomthM&
 datoh,'orhave in possession at any time oatfish oZ?nine lnohes;
 or more in length taken from the fTesh waters of said county.
          The 1943 amendment, oh. 169, is in no way pertinent
.toyour inquiry. It deals with an entlrely.dfffe.rent~sub-
ject. Its purpose is to permit.the sale or barter o<:catfish
and other named species of fish'taken from the rresh waters of
coma1 oountyo It, of course, 'doesnot amend the above quoted
sections of Art. 95261, inhibitingthe possesslonof cat-
fish less than nine lnohes in length+
                                          Yours very truly
                                    ATTORWEY
                                           GXNERALOF TBZAS


                                    BY   b/      David Wuntoh
 DW:db:bb                                           Assistant
 APPROVED MAR. 19, 1944
 /a/ 0. P. Blackburn
 ACTING ATTOKNEY GE-    OF T&AS
 AFFRovED cPIN1ONcOMWITTEE
 DT- A.W., Chairman.